LAY, Senior Circuit Judge,
concurring in part and dissenting in part.
The panel is in agreement that the district court erred in granting defendants’ motion for summary judgment on the issue of accessibility. Where there are conflicting inferences to be drawn from evidentia-ry facts, the jury, as the trier of fact, must resolve the conflict. This settled principle is so fundamental that it does not require citation.
My basic disagreement with the majority decision is that it resolves the case on the issue of substantial similarity when this issue was not passed upon by the district court. The issue was not raised in the appellant’s brief. In their fifty page brief the appellees devote only a page and one-half to their discussion on substantial similarity; the appellant responds to the issue with a three and one-half page discussion in its reply brief.
The majority now finds no material dispute of fact on the issue of substantial similarity on the basis of its conclusion that the defendants’ experts were more credible than those of the plaintiff. But credibility of expert witnesses is peculiarly an issue for the jury. However, notwithstanding this truism, the majority’s reliance on the testimony of the various expert witnesses is completely misplaced. The majority correctly observes that expert witnesses may assist a finder of fact on the extrinsic test relating to similarity of ideas. See Hartman v. Hallmark Cards, Inc., 833 F.2d 117, 120 (8th Cir.1987). Yet the majority, in evaluating the experts’ testimony, fails to recognize that the defendants’ experts admitted that there was similarity of ideas. See, e.g., Appellees’ App. at 729 (¶ 7.c), 736 (¶ 22), 744 (¶ 8), 751 (¶ 22), 779-80 (¶¶ 51-52, ¶ 55).1
The majority overlooks that the defendants’ expert testimony was offered to refute that there was no similarity of expression between the two songs. In crediting this testimony, the majority directly contradicts the holding of Hartman where we said: “analytical dissection and expert opinion are not called for under the second step in which substantial similarity of expression is measured by a different standard — the response of the ordinary, reasonable person.” Hartman, 833 F.2d at 120 (citing Baxter v. MCA, Inc., 812 F.2d 421, 424 (9th Cir.), cert. denied, 484 U.S. 954, 108 S.Ct. 346, 98 L.Ed.2d 372 (1987)); Nelson v. PRN Productions, Inc., 873 F.2d 1141, 1143 (8th Cir.), cert. denied, 493 U.S. 994, 110 S.Ct. 544, 107 L.Ed.2d 541 (1989).
I feel it would be much fairer to the parties concerned to remand this case to the district court and have it pass upon the unresolved issues on summary judgment. In this way the parties can have an opportunity to fully brief the issue on appeal with the benefit of the district court’s *948analysis. (There is even a dispute among the parties over the admissibility of a tape containing a comparison of the two songs. This should also be resolved by the district court.)
I have played the tape which contains the two musical compositions and although I do not know the difference between be-bop, hip-hop, and rock and roll, the tunes all sound the same to me. This may be because I have no ear for music other than reflecting my generation’s preference for the more soothing rhythms of Glen Miller and Wayne King or the sophisticated beat of Woody Herman playing the Wood Chopper’s Ball. Obviously judges have no expertise to resolve this kind of question— which is why jurors should tell us whether a composite vote of reasonable minds can or cannot find similarity of expression.

. For example, one of the defendants’ experts, Dr. Earl V. Spielman, in his affidavit discloses:
51. Incidental Elements: My musical analysis revealed some incidental musical ideas common to both works. These commonalities are:
a. Both songs are current examples of works that fit into the generic style of rhythm and blues, and specifically into the style known as "hip-hop.”
b. The recordings of both songs are performed in the key of E Minor, which is unquestionably one of the most common keys in all of music.
c. As I have notated them, both songs are in 4/4 meter, which is unquestionably the most common meter of contemporary pop and rock music.
d. The tempo of "She Can’t Stand It” is 112 beats per minute, and that of "On Our Own” is 102 beats per minute, somewhat slower.
e.The instrumentation of the two works share common instrumental sounds, namely sequenced and otherwise electronic drum sounds, synthesized electric bass; synthesized piano and other keyboards; guitars; male rhythm and blues style lead vocalist; and background vocalists. Thse [sic] sonic commonalities are typical of the genre of the songs and do not relate to any similarities in the musical compositional elements of the songs.
52. These shared musical ideas, as noted earlier, do not in any way evidence that one work was copied from the other. The kinds of commonalities identified above are simply those that relate to musical ideas used in thousand of songs, especially in the genre of R & B/hip-hop that both songs are written in. ******
55. ... Any similarities that do exist relate to common musical ideas.
Appellees’ App. at 779-80.